Renegotiation of contracts; failure to -file bond, to stay execution of order of Renegotiation Board. — On Marcli 21, 1975 the court issued the following order:
Before coweN, Chief Judge, davis and Nichols, Judges.
“This renegotiation case comes before the court on defendant’s motion for judgment in aid of execution of an order of the Renegotiation Board because of plaintiff’s failure to file a bond to stay the Board’s order. Plaintiff has filed no opposition and, upon consideration of defendant’s motion, plus certified copies of accompanying documents, the court finds:
“(1) On June 23, 1969, the Renegotiation Board issued its order in which it determined that plaintiff had realized excessive profits in the amount of $300,000 for its fiscal year ended April 30,1974.
“(2) On July 2, 1969, the Internal Revenue Service informed the Board that, for purposes of Federal income tax, plaintiff was entitled to a tax credit of $149,409.
“ (3) Plaintiff filed its petition under 50 U.S.C. App. § 1218 (1970, Supp. Ill) for a redetermination of the excessive profits determined by the Board but plaintiff did not file a bond to stay the execution of the Board’s order. Instead, in a series of applications beginning on July 22, 1969, and continuing for several years thereafter, plaintiff sought and obtained extensions of time for payment of the amount of excessive profits as determined by the Board.
“ (4) By letter of October 8,1974, the Renegotiation Board informed plaintiff that no further extensions of time would be granted and that the matter would be referred to the Department of Justice for collection.
“ (5) The principal balance due on the amount determined by the Board as excessive profits is the sum of $82,968.92, upon which interest has been accruing since August 20,1973, at the rate of four percent per annum.
*881“Upon the basis of the foregoing findings, it is ordered that defendant’s motion for judgment is granted and judgment is hereby entered for defendant in the amount of $82,968.92, plus interest, as provided by law. 50 U.S.C. App. § 1215 (b) (2) (1970, Supp. III).”